Exhibit 10.2.1.1










AMENDMENT
TO THE CONSOLIDATED EDISON
COMPANY OF NEW YORK, INC.
SUPPLEMENTAL RETIREMENT INCOME PLAN


As Amended and Restated Effective January 1, 2009












































    









--------------------------------------------------------------------------------

Exhibit 10.2.1.1




Pursuant to resolutions adopted by the Board of Directors of Consolidated Edison
Company of New York, Inc. (“CECONY”), the Board of Directors of Consolidated
Edison, Inc. (“CEI”), the Board of Directors of Orange and Rockland Utilities,
Inc. and the Board of Directors of CET, at a meeting duly held on November 17,
2016, the undersigned hereby approves the following amendments to the
Consolidated Edison Company of New York, Inc. Supplemental Retirement Income
Plan, (the “Plan”) effective January 1, 2017.


1.
Section 2.04(c)(i) is amended by adding the following sentence to the end
thereof:



“Notwithstanding any provision in this Plan to the contrary, effective June 1,
2017, such Traditional Formula Participant shall be permitted to modify the
payment form of his or her Benefit to elect (A) a Cash Out, or (B) or an
actuarially equivalent annuity option offered under the Plan; provided that such
election is in accordance with the terms of the Plan and such procedures
established by the Plan Administrator, and is in compliance with all applicable
laws, including Section 409A.”


2.
Section 2.04(c)(ii) is amended by adding the following sentence to the end
thereof:



“Notwithstanding any provision in this Plan to the contrary, effective June 1,
2017, such Traditional Formula Participant shall be permitted to modify the
payment form of his or her Benefit to elect (A) a Cash Out, or (B) an
actuarially equivalent annuity option offered under the Plan; provided that such
election is in accordance with the terms of the Plan and such procedures
established by the Plan Administrator, and is in compliance with all applicable
laws, including Section 409A.”




Except as hereby amended, all of the terms and conditions set forth in the Plan
shall remain in full force and effect.


IN WITNESS WHEREOF, the undersigned has executed this instrument this 2nd day of
May, 2017.


 
CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.




/s/ Susan Carson
Director of Compensation







